      Case 17-08220    Doc 49    Filed 03/25/19 Entered 03/25/19 06:09:29       Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                    )      Case No:      17-08220
          Kimberly Wallace                 )
                  Debtor                   )      Chapter:      Chapter 13
                                           )
                                           )      Judge:         LaShonda A. Hunt

                                    NOTICE OF MOTION

To:        Kimberly Wallace, 9443 Sumac St., Unit D, Des Plaines, IL, 60016

           Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on April 15, 2019 at 9:30 a.m. I shall appear before the
Honorable Judge LaShonda A. Hunt at 219 S. Dearborn St. # 719, Chicago IL 60604and then
and there present the attached MOTION TO MODIFY CONFIRMED PLAN, a copy of
which is attached hereto.


                                                 /s/ Dale Riley
                                          By:___________________________
                                                   Dale Riley

                                 CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed
envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 3/25/2019.


                                                 /s/Dale Riley
                                          By:___________________________
                                               Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
            Case 17-08220           Doc 49    Filed 03/25/19 Entered 03/25/19 06:09:29          Desc Main
                                                Document     Page 2 of 4
Arrow Financial                          IDES                             Robert J Adams & Associates
Bankruptcy dept                          Bankruptcy Department            C/o David J Axelrod & Assoc
20131 Network Place                      33 S. State Street               1448 Old Skokie Rd
Chicago IL 60673                         8th Floor                        Suite C
                                         Chicago IL 60603                 Highland Park IL 60035
AT&T
ATTN: Bankruptcy Dept                    Illinois Title Loans, Inc.       Secretary of State
208 S Akard St                           Bankruptcy Department            Attn: Safety & Financial Resp
Dallas TX 75202                          10258 S. Halsted                 2701 S. Dirksen Pkwy.
                                         Chicago IL 60628                 Springfield IL 62723
Balsamo YONG SUK
C/O Keynote Consulting                   Kindercare Learning Centers      SLM Financial Corporation
220 W Campus Dr Ste 102                  C/O I C System INC               Bankrputcy Department
Arlington Heights IL 60004               Po Box 64378                     PO Box 4400
                                         Saint Paul MN 55164              Wilkes-Barre PA 18773-4400
Ben Franklin Auto
Bankruptcy dept                          National Credit Adjusters Llc    T-Mobile
6100 N Clark                             Attn: Bankruptcy Dept.           Bankruptcy Department
Chicago IL 60660                         327 W 4th Ave                    PO Box 742596
                                         Hutchinson KS 67501              Cincinnati OH 45274-2596
City of Chicago - Dept of Revenue
Bankruptcy Department                    Blitt and Gaines, PC             TCF Bank IL
121 N. LaSalle St                        Bankruptcy Dept.                 C/o RGS Financial
Room 107                                 661 Glenn Ave.                   1700 Jay Ell Drive
Chicago IL 60602                         Wheeling IL 60090                Ste 200
                                                                          Richardson TX 75081
Arnold Scott Harris PC                   National Louis University
Bankruptcy Dept.                         Attn: Bankruptcy Dept.           U S DEPT OF ED/GSL/ATL
111 W Jackson Blvd Ste 600               122 S Michigan Ave               Attn: Bankruptcy Dept.
Chicago IL 60604                         Chicago IL 60603                 Po Box 4222
                                                                          Iowa City IA 52244
Markoff Law LLC                          Rooney Law Firm PC
Bankruptcy Dept                          Bankruptcy Dept                  US Cellular
29 N Wacker Dr. Ste. 550                 PO Box 57359                     Bankruptcy Department
Chicago IL 60606                         Chicago IL 60657                 PO Box 7835
                                                                          Madison WI 53707-7835
City of Rolling Meadows                  Clerk, First Mun Div
Attn: Bankruptcy Dept.                   2015-M1-103626                   Village of Palatine
3600 Kirchoff Rd.                        50 W. Washington St., Rm. 1001   C/o Armor Systems
Rolling Meadows IL 60008                 Chicago IL 60602                 1700 Kiefer Dr
                                                                          Ste 1
Armor Systems Co.                        Navient                          Zion IL 60099
Bankruptcy Dept.                         Attn: Bankruptcy Dept.
1700 Kieffer Dr., Ste. 1                 Po Box 9500                      Wheels of Chicago
Zion IL 60099                            Wilkes Barre PA 18773            Bankruptcy Dept.
                                                                          6229 N. Western Ave
Consumer Financial Services              Navient Solutions INC            Chicago IL 60659
Bankruptcy Dept                          Attn: Bankruptcy Dept.
300 S Green Bay Rd                       11100 Usa Pkwy
Waukegan IL 60085                        Fishers IN 46037

Consumer Financial SVC                   Nicor Gas
Attn: Bankruptcy Dept.                   Bankruptcy Department
10431 Us Highway 19                      PO Box 549
Port Richey FL 34668                     Aurora IL 60507

ECMC                                     Receivable Management
Bankruptcy Department                    Bankruptcy Department
PO Box 75848, Lockbox 8682               3348 Ridge Rd.
Saint Paul MN 55175                      Lansing IL 60438
    Case 17-08220        Doc 49    Filed 03/25/19 Entered 03/25/19 06:09:29      Desc Main
                                     Document     Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )      Case No:      17-08220
          Kimberly Wallace                  )
                  Debtor                    )      Chapter:      Chapter 13
                                            )
                                            )      Judge:         LaShonda A. Hunt

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Ms. Kimberly Wallace (the “Debtor”), by and through her

attorneys, Geraci Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN,

and states as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 03/16/2017.

   3.     The Debtor’s plan was confirmed by the Court on 06/26/2017, including a provision

          requiring the Debtor to turn her federal tax refunds in excess of $1,200 over to the

          Trustee as additional payments into the plan.

   4.     The Debtor anticipates receiving a refund of $8,678 for tax year 2018, of which $7,478

          is due to the Trustee.

   5.     The Debtor seeks to purchase a vehicle for $5,000 in cash so that she can avoid a

          lengthy financing agreement, and needs to repay $722.72 in vehicle rental expenses

          that she has incurred while she has been without a vehicle of her own. She also

          would like to buy $2,000 worth of furniture for her home. The Debtor is unable to

          afford these expenses while also maintaining her Chapter 13 plan payments without

          using her tax refund.
    Case 17-08220     Doc 49   Filed 03/25/19 Entered 03/25/19 06:09:29 Desc Main
                                 Document     Page 4 of 4
   6.   The Debtor seeks to use the remainder of her tax refund to catch up on

        miscellaneous household expenses on which she has fallen behind but is able to

        repay these funds by deferring them to the end of the plan term.

   7.   For the reasons stated above, it is necessary for the successful completion of the

        Debtor’s plan to permit the Debtor to keep $7,722.27 of her 2018 tax refund and to

        defer the remaining arrears to the end of the plan term.



   WHEREFORE THE DEBTOR, Ms. Kimberly Wallace, respectfully requests this Honorable

   Court enter an order:

   1.   Permitting the Debtor to keep $7,722.27 of her 2018 tax refund,

   2.   Deferring arrears to the end of the plan term,

   3.   Any other relief the court deems proper.



                                         By:____/s/ Dale Riley__
                                            Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
